        Case 4:19-cv-07650-HSG Document 66 Filed 01/04/21 Page 1 of 4



 1   SUE J. NAM CAL. SBN 206729                          DAVID H. KRAMER, CAL. SBN 168452
     MICHAEL R. REESE, CAL. SBN 206773                   WILSON SONSINI GOODRICH &
 2   REESE LLP                                           ROSATI, P.C.
     100 West 93rd Street. 16th Floor                    650 Page Mill Road
 3
     New York, New York 10025                            Palo Alto, California 94304-1050
 4   Telephone:   (212) 643-0500                         Telephone: (650) 493-9300
     Facsimile:   (212) 253-4272                         Facsimile: (650) 565-5100
 5   Email: snam@reesellp.com                            Email: dkramer@wsgr.com
           mreese@reesellp.com
 6
     Counsel for Plaintiff                               Counsel for Defendant
 7
     HAROLD DAVIS                                        PINTEREST, INC.
 8

 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13

14   HAROLD DAVIS,                              )   CASE NO.: 4:19-cv-07650-HSG
                                                )
15                  Plaintiff,                  )   JOINT STIPULATION AND ORDER FOR
                                                )   EXTENSION OF BRIEFING SCHEDULE
16                                              )
            v.                                  )   FOR RESPONSE AND REPLY TO
                                                )   DEFENDANT’S MOTION TO DISMISS
17
     PINTEREST, INC.,                           )
18                                              )   Civil Local Rule 6-2
                    Defendant.                  )
19                                              )   Complaint Filed: November 20, 2019
                                                )
20                                              )
                                                )   Honorable Haywood S. Gilliam, Jr.
21                                              )
                                                )
22

23          Pursuant to Civil Local Rule 6-2, Defendant Pinterest, Inc. (“Defendant”) and Plaintiff

24   Harold Davis (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel of

25   record, hereby stipulate as follows:

26          WHEREAS the Court permitted Plaintiff to file by November 13, 2020 a Second

27   Amended Complaint (“SAC”) to address the deficiencies the Court previously identified in

28   Plaintiff’s contributory copyright infringement claim. See ECF No. 55.



     STIPULATION AND ORDER                                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 66 Filed 01/04/21 Page 2 of 4



 1           WHEREAS Plaintiff filed his SAC on November 11, 2020. See ECF No. 56.

 2           WHEREAS Defendant filed a motion to dismiss the contributory infringement claim as

 3   alleged in the SAC on December 9, 2020. See ECF No. 62.

 4           WHEREAS, the parties were notified on December 29, 2020 by ECF. No. 64 that the

 5   hearing on Defendant’s motion, previously set for February 4, 2021, is continued to March 4,

 6   2021, at 2:00 p.m.;

 7           WHEREAS, the Parties have agreed to extend their respective deadlines to file Plaintiff’s

 8   response to the motion to dismiss and Defendant’s reply to enable the Parties to fully address the

 9   merits of Defendant’s motion; and

10           WHEREAS, the proposed relief will not affect any currently scheduled dates or deadlines

11   in this case.

12           Therefore, IT IS HEREBY STIPULATED by and between the Parties that:

13           (i) Plaintiff should have until January 20, 2021 to respond to Defendant’s motion to

14   dismiss (ECF No. 62); and

15           (ii) Defendant should have until February 11, 2021 to file its reply.

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -1-
     STIPULATION AND ORDER                                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 66 Filed 01/04/21 Page 3 of 4



 1                                          Respectfully submitted,

 2
     Dated: December 30, 2020               REESE LLP
 3

 4
                                            By: /s/ Sue J. Nam
 5                                                 Sue J. Nam
                                                   snam@reesellp.com
 6
                                            Attorneys for Plaintiff
 7
                                            HAROLD DAVIS
 8

 9
     Dated: December 30, 2020               WILSON SONSINI GOODRICH & ROSATI
10                                          Professional Corporation

11

12                                          By:   /s/ David H. Kramer
                                                   David H. Kramer
13                                                 dkramer@wsgr.com
14                                          Attorneys for Defendant
                                            PINTEREST, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -2-
     STIPULATION AND ORDER                                      CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 66 Filed 01/04/21 Page 4 of 4



 1                                                ORDER

 2

 3          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

 4   (i) Plaintiff shall have until January 20, 2021 to respond to Defendant’s motion to dismiss (ECF

 5   No. 62); and (ii) Defendant shall have until February 11, 2021 to file its reply.

 6

 7   Dated: 1/4/2021

 8

 9                                               HONORABLE HAYWOOD S. GILLIAM, JR.
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -3-
     STIPULATION AND ORDER                                                   CASE NO.: 4:19-CV-07650-HSG
